Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is response to amendments filed on 10/04/2022 wherein claims 1, 12 and 14 were amended and claims 15-17 were added. Claims 1-5 and 8-17 are currently pending. The claim objections and 112(b) rejections made in previous office action have been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 10-11 and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diebold (US Patent No. 3,289,239). 
The embodiment of figure 3 in Diebold is used in the following rejection however, specific part numbers are shown in the earlier figures. Please refer to those earlier figures for details. Also, please note, reference characters 18’ (body) and 27 (bristles) in figure 3 are not used in figures 1-2, however, they are understood to correspond to reference characters 18 (body) and 21 (bristles) in figures 1-2. 
Regarding claim 1, Diebold discloses a cleaner head for a vacuum cleaner, the cleaner head comprising a single agitator (includes items 18’, 27, figure 3) rotatably mounted within a housing (housing includes items 1 and 16; agitator 18’ is mounted within upper portion of housing 16; figure 1), the agitator being arranged transversely within the housing such that the agitator is perpendicular to a direction of travel of the cleaner head during use (when the cleaner is moved in a direction into the page, in view of figures 1 and 3, the agitator is positioned perpendicular to that direction of travel), the agitator being frustoconical such that a first end (lower) has a larger diameter than a second (upper) end (see annotated figure 1 below), wherein the first end of the agitator is cantilevered to the housing (agitator is mounted on one end to bottom portion of housing 1 via items 11, 14, 15; column 2, lines 53-70; figures 1-2).
 
    PNG
    media_image1.png
    529
    581
    media_image1.png
    Greyscale

Annotated Figure 1. 
Regarding claim 2, Diebold discloses the cleaner head as claimed in claim 1, wherein the agitator has a main body (item 18’, figure 3) with an outer conical surface (column 3, lines 4-8), and a lowermost portion of the conical surface is parallel with a flat supporting surface when the cleaner head is in use (lowermost portion is capable of being parallel to a supporting surface, on which the cleaner is supported when in use, depending on the particular orientation of the surface).

Regarding claim 3, Diebold discloses the cleaner head as claimed in claim 1, wherein an axis of rotation of the agitator is inclined with respect to a flat supporting surface (depending on the particular orientation of the flat supporting surface, the surface is understood to extend along outer surface of agitator; therefore, the rotation of the agitator is capable of being inclined, such as shown in the by the double-arrowed line in second annotated figure 1 below) on which the cleaner head is supported during use (; designated in second annotated figure 1 below).

    PNG
    media_image2.png
    499
    500
    media_image2.png
    Greyscale

Second Annotated Figure 1. 
Regarding claim 4, Diebold discloses the cleaner head as claimed in claim 1, wherein the agitator extends transversely across less than a full width of the housing (agitator fits transversely within boundaries of housing 16 and therefore, extends less than a full width of housing, 1 and 16; figure 1 above).
Regarding claim 5, Diebold discloses the cleaner head as claimed in claim 1, where the housing has a lower opening (designated in third annotated figure 1 below, the opening through which the bristles extend) and the lower opening conforms in outline to a taper of the agitator (the lower opening extends along outer surface of agitator, 18’ and 27, and tapers from beginning point, as designated in third annotated figure 1 below, to the top point; the taper of the lower opening is designated by dotted line in third annotated figure 1 below).

    PNG
    media_image3.png
    544
    557
    media_image3.png
    Greyscale

Third annotated Figure 1. 
Regarding claim 8, Diebold discloses the cleaner head as claimed in claim 1, wherein the agitator further comprises bristle tufts (item 27, figure 3; column 3 lines 4-6 and 26-29).

Regarding claim 10, Diebold discloses the cleaner head as claimed in claim 1, wherein a motor (includes items 4, 11, 13; column 2, lines 34-37; within case 1 in figure 1) for driving rotation of the agitator is located inside the agitator (item 13 is within the main body of the agitator 18’ and therefore, defined to be located inside; figure 1 above).

Regarding claim 11, Diebold discloses the cleaner head as claimed in claim 1, wherein the housing is frustoconical (housing includes item 16 which is frustoconical; column 2, lines 69-70; figures 1-2).

Regarding claim 14, Diebold discloses the vacuum cleaner (entire structure of figure 1) comprising the cleaner head of claim 1 (column 3, lines 23-25 and 44-49). 

Regarding claim 15, Diebold discloses the cleaner head as claimed in claim 1, wherein the agitator is rotatably mounted to a support (item 15, figure 1) capable of being mounted to a belt drive system for driving the agitator, depending on the particular configuration of the belt drive system(though not explicitly shown, the support 15 is capable of being mounted to a belt drive via intermediate components).

Regarding claim 17, Diebold discloses a cleaner head for a vacuum cleaner, the cleaner head comprising an agitator (includes items 18’ and 18’; figures 1-2) rotatably mounted within a housing (includes items 1 an 16; figure 1) by a support (item 15; figure 1) capable of being mounted to a belt drive system for driving the agitator, depending on the particular configuration of the belt drive system (though not explicitly shown, the support 15 is capable of being mounted to a belt driven via intermediate components), the agitator comprising a bristle strip (item 18’, figures 1-2), the agitator being arranged transversely within the housing such that the agitator is perpendicular to the direction of travel of the cleaner head during use (when the cleaner is moved in a direction into the page, in view of figures 1 and 3, the agitator is positioned perpendicular to that direction of travel) the agitator being frustoconical (column 3, lines 6-9) such that a first end has a larger diameter than a second end (first and second ends are designated in annotated figure 1 above), wherein the agitator is cantilevered to the housing (cantilevered to bottom portion of housing 1 via items 11, 14, 15; figures 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is  rejected under 35 U.S.C. 103 as being unpatentable over Diebold (US Patent No. 3,289,239) in view of Butler (US 2006/0272122). 
Regarding claim 16, Diebold discloses the cleaner head as claimed in claim 1, wherein the agitator comprises a main body (item 18’, figures 3) ), and wherein the main body comprises a first projection located on one side of the bristle strip and a second projection located on the other side of the bristle strip (first and second projections are on opposite left and right sides of bristle strip; designated in annotated figure 3 below). Diebold does not explicitly disclose the details on how the bristles (item 27, which are a portion of agitator) are inserted into the main body of the agitator.
However, Butler teaches a cleaner head for a vacuum cleaner (figure 5), the cleaner head comprising a single agitator (item 100, figure 1) rotatably mounted within a housing, wherein the agitator comprises a main body (item 102) having a channel (defined as aperture in which bristles 104 are inserted into; figure 4 below), wherein the channel is configured to receive a bristle strip (channel is capable of receiving bristle strip, corresponding to bristles 27 from Diebold).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the main body disclosed in Diebold to secure the bristles (corresponding to item 27 in Diebold) using known methods with no change in their respective function, and the combination would have yielded the predictable result of securing bristles through a channel on the main body of the agitator for cleaning. 

    PNG
    media_image4.png
    363
    384
    media_image4.png
    Greyscale

Annotated Figure 3. 


Allowable Subject Matter
Claims 9, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the closest prior art of record, Diebold (US Patent No. 3,289,239), discloses the cleaner head as claimed in claim 1, as described above, however, Diebold, alone or in combination, does not teach, suggest or make obvious wherein the agitator is driven by a belt from a motor located outside of the agitator, as required by the claim, in combination with all additional elements of the claim.
Regarding claim 12, the closest prior art of record, Diebold (US Patent No. 3,289,239), discloses the cleaner head as claimed in claim 1, as described above, however, Diebold, alone or in combination, does not teach, suggest or make obvious wherein a neck suitable for connection to the vacuum cleaner projects from the housing at a point between the first and second ends of the agitator, as required by the claim, in combination with all additional elements of the claim. 
Claim 13 is allowable as being dependent from claim 12. 

Response to Arguments
Applicant’s arguments, see pages 9-13 of Remarks, filed 10/04/2022, with respect to the rejection(s) of claim(s) 1-5, 7-14 under 35 U.S.C 103 have been fully considered but are moot, in that new grounds of rejection have been made in view of Diebold (US Patent No. 3,289,239). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 6:30a.m.-2:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-18’7-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/             Examiner, Art Unit 3723        


/BRIAN D KELLER/             Primary Examiner, Art Unit 3723